         Case 1:19-cv-00191-MV-KK Document 33 Filed 01/04/21 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW MEXICO

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

         Plaintiff,

v.                                                            No. 19-191 MV/KK

SHANNON SZUSZALSKI, as personal representative
for the ESTATE OF LINDA BARAGIOLA,

                 Defendants.


                            MEMORANDUM OPINION AND ORDER

         THIS MATTER comes before the Court on Plaintiff’s Renewed Motion for Summary

Judgment [Doc. 27].       The Court, having considered the motion and relevant law, finds that the

motion is well-taken and will be granted.

                                          BACKGROUND

         On September 28, 2017, Linda Baragiola went to check on her neighbor’s home after an

alarm had gone off.      Doc. 1 ¶ 6. Sandoval County Sheriff’s Deputies also responded to the

alarm.    Id. ¶ 7.    As Sandoval County Deputy Rudy Fields was leaving the area, he backed over

Ms. Baragiola, who suffered fatal injuries as a result. Id. ¶¶ 8-9.

         Ms. Baragiola owned an automobile insurance policy with Plaintiff State Farm Mutual

Automobile Insurance Company (the “Policy”), which provided uninsured and underinsured

motorist coverage with limits of $250,000 per person and $500,000 per accident.      Doc. 16 at 3.

In relevant part, the Policy limited recovery for bodily injury resulting from an accident with an




                                                  1
        Case 1:19-cv-00191-MV-KK Document 33 Filed 01/04/21 Page 2 of 8




“underinsured” motorist to $250,000 less all payments made by any person or organization held

legally liable for causing the bodily injury.1   Id.

       On August 22, 2018, Defendant Shannon Szuszalski, as personal representative for the

Estate of Ms. Baragiola, sent Plaintiff a demand letter seeking to collect under the underinsured

motorist provision of the Policy.   Doc. 16-1.     Plaintiff responded on December 20, 2018,

stating its position that the Estate could not recover under the Policy, as the Estate would be able

to collect $400,000, the maximum allowed under the New Mexico Tort Claims Act2, from the

Sandoval County Sheriff’s Office as a result of the accident, thus reducing to less than zero the

amount recoverable under the underinsured motorist provision of the Policy (which limited

recovery to $250,000 less any amount paid by the individual or organization responsible for the

accident). Doc. 1-6. Defendant replied on February 1, 2019, indicating that it disagreed that



1 The Policy provides as follows:


a.     The most we will pay for all damages resulting from bodily injury to any one insured
       injured in any one accident, including all damages sustained by other insureds as a result
       of that bodily injury is the lessor of:

(1)    the limit shown under “Each Person” reduced by the sum of all payments for damages
       resulting from that bodily injury made by or on behalf of any person or organization who
       is or may be held legally liable for that bodily injury; or

(2)    The amount of all damages resulting from that bodily injury reduced by the sum of all
       payments for damages resulting from that bodily injury made by or on behalf of any
       person or organization who is or may be held legally liable for that bodily injury.

Doc. 27-2.

2 The New Mexico Tort Claims Act provides that, “in any action for damages against a
governmental entity or a public employee while acting within the scope of the employee’s duties
as provided in the Tort Claims Act, the liability shall not exceed . . . the sum of four hundred
thousand dollars ($400,000) to any person for any number of claims arising out of a single
occurrence for all damages other than real property damage and medical and medically related
expenses as permitted under the Tort Claims Act.” N.M. Stat. Ann. § 41-4-19(A)(3) (1978).
                                                  2
           Case 1:19-cv-00191-MV-KK Document 33 Filed 01/04/21 Page 3 of 8




any evidence existed that it would be able to collect $400,000 – or any amount – from Fields or

the Sandoval County Sheriff’s Office, and that in the absence of any such set-off, it was entitled

to recovery under the underinsured motorist provision of the Policy. Doc. 1-7.

       Based on this disagreement, on March 7, 2019, Plaintiff commenced this action, seeking

a declaratory judgment that Plaintiff “has no current obligation to provide uninsured [or]

underinsured motorist coverage to Linda Baragiola, deceased, in any amount.”         Doc. 1 at 5.

Thereafter, on October 7, 2019, Plaintiff filed its original motion for summary judgment, arguing

that the undisputed facts demonstrate that it is entitled as a matter of law to a declaratory

judgment in its favor. Doc. 16. Defendant opposed the motion. Doc 18.

       In a Memorandum Opinion and Order entered on September 28, 2020, the Court denied

Plaintiff’s original motion.   Doc 26.   In reaching its decision, the Court explained that the

evidence submitted by Plaintiff, namely, a document entitled the “New Mexico Association of

Counties Multi-Line and Law Enforcement Pools, Member Coverage Agreement January 1,

2017” (“MCA”), did not resolve the issue of whether “any person or organization who is or may

be held legally liable” for Ms. Baragiola’s fatal bodily injury has made, or intends to make,

payments for damages resulting from the accident at issue here or what the sum of any such

payments might be. Id. at 5.     Accordingly, the Court found that the submitted portion of the

MCA, without more, fell short of establishing that the funds available under the Policy have been

offset by any payments, let alone by payments that would reduce Plaintiff’s obligation to

nothing.    Id.   The Court did, however, note Defendant’s apparent concession that, if payments

for damages resulting from Ms. Baragiola’s bodily injury were in fact made by or on behalf of

Deputy Fields and/or Sandoval County, and if those payments were in the amount of $250,000 or



                                                  3
        Case 1:19-cv-00191-MV-KK Document 33 Filed 01/04/21 Page 4 of 8




higher, then evidence of such payments would be sufficient to establish, as a matter of law, that

Plaintiff has no obligation to Defendant under the Policy. Id. (citing Doc. 18 at 6).

       After entry of the Court’s Opinion, on August 8, 2020, Defendant settled her case against

Sandoval County for $400,000.        Doc. 27-3; Doc. 27-4.   Based on the undisputed evidence of

this settlement, Plaintiff filed the instant renewed motion for summary judgment, asking the

Court to find that Plaintiff is under no obligation to pay underinsured motorist benefits to

Defendant under the Policy.      Doc. 27.    While acknowledging both the terms of the Policy and

her settlement with Sandoval County, Defendant nonetheless opposes the motion.          Doc. 28.

                                             STANDARD

       Summary judgment is appropriate if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.”    Fed. R. Civ.

P. 56(a).     The movant has the initial burden of establishing that there is an absence of evidence

to support the non-movant’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).          If the

movant meets this burden, the non-movant must come forward with specific facts, supported by

admissible evidence, that demonstrate the existence of a genuine dispute. Comm. for First

Amendment v. Campbell, 962 F.2d 1517, 1526 n. 11 (10th Cir. 1992).         The court “construe[s]

the factual record and the reasonable inferences therefrom in the light most favorable to the

nonmoving party.” Mata v. Saiz, 427 F.3d 745, 749 (10th Cir. 2005).

                                             DISCUSSION

            The undisputed facts demonstrate both that there is $250,000 available in underinsured

motorist coverage under the Policy, and that Defendant has settled with Sandoval County (on

behalf of tortfeasor Fields) for $400,000.    Based on these undisputed facts, Plaintiff argues that,

as a matter of law, Defendant’s recovery of underinsured motorist coverage under the Policy is

                                                   4
        Case 1:19-cv-00191-MV-KK Document 33 Filed 01/04/21 Page 5 of 8




completely offset by the amount recovered from Sandoval County, and as a result, Plaintiff is

under no obligation to pay underinsured motorist benefits under the Policy. The Court agrees.

         The underinsured motorist provision of the Policy states that the maximum that Plaintiff

will pay for all damages resulting from bodily injury is the lesser of the limit under each person

($250,000) or the amount of all damages resulting from that bodily injury “reduced by the sum

of all payments for damages resulting from that bodily injury made by or on behalf of any person

or organization who is or may be held legally liable for that bodily injury.”      Doc. 27-2.    This

provision tracks New Mexico law. Specifically, an insurer’s underinsured motorist “liability is

calculated by the formula contained in [N.M. Stat. Ann.] Section 66-5-301(B) as explained by

[the New Mexico] Supreme Court in Schmick v. State Farm Mutual Automobile Insurance Co.,

103 N.M. 216, 222, 704 P.2d 1092, 1098 (1985), and reaffirmed by the Court a number of

times.” Martinez v. Allstate Ins. Co., 946 P.2d 240, 243 (N.M. Ct. App. 1997).           In construing

the underinsured motorist statute (Section 66-5-301(B)), the Schmick court stated:

        We observe that the Legislature, in defining an underinsured motorist, set the
        minimum and maximum on the amount an insured can collect from his
        underinsured motorist insurance carrier. See § 66–5–301(B). Our statute
        provides a specific formula by which to compute whether one was underinsured
        and by what amount. Id. The formula is the criterion to be used in determining
        underinsurance benefits due and it defines the parameters within which recoveries
        must stay. Therefore, an insured collects from his underinsured motorist carrier
        the difference between his uninsured motorist coverage and the tortfeasor’s
        liability coverage or the difference between his damages and the tortfeasor’s
        liability coverage, whichever is less.

704 P.2d at 1098.    Thus, the Section 66-5-301(B) offset, “referring to the sum of the limits of

liability under all bodily injury liability insurance applicable at the time of the accident, is [] to

be subtracted either from the total of the insured’s uninsured motorist coverage or from the

insured’s damages, whichever method produces the smaller result.” Martinez, 946 P.2d at 243

(citing Schmick, 704 P.2d at 1098).
                                                   5
          Case 1:19-cv-00191-MV-KK Document 33 Filed 01/04/21 Page 6 of 8




          Here, it is undisputed that the Policy limit is $250,000, an amount less than the amount of

damages resulting from Ms. Baragiola’s bodily injury.        It is also undisputed that Sandoval

County, on behalf of Fields, paid $400,000 for damages resulting from Ms. Baragiola’s bodily

injury.    Thus, under both the statutory offset provision and the terms of the Policy, Plaintiff’s

obligation to pay underinsured benefits must be calculated by subtracting $400,000 from

$250,000.      As this leaves no amount owing, Plaintiff’s liability is completely offset by the

settlement paid by Sandoval County.

          Defendant nonetheless insists that Plaintiff has not established as a matter of law that it

has no liability under the Policy, arguing that the settlement paid by Sandoval County is not

“bodily injury liability insurance” within the meaning of Section 66-5-301(B), and thus that the

statutory offset and presumably, the Policy provision itself, are not applicable.     Doc. 28 at 3.

According to Defendant, Section 66-5-301(B) “is inapplicable to cases involving the [Tort

Claims Act] or cases where the NMAOC pays a settlement from the counties pool of funds given

to the NMAOC by its county members.” Id. None of the cases cited by Defendant, however,

supports this dubious contention.

          First, Defendant cites to Boradiansky v. State Farm Mut. Auto. Ins. Co., which addressed

the question of whether the plaintiff, whose underinsured motorist policy limits exceeded the

amount for which she settled her claim against a governmental defendant, which amount was

less than the cap under the Tort Claims Act, was “legally entitled to recover underinsured

motorist damages beyond the limits established by the Tort Claims Act.” 156 P.3d 25, 30

(N.M. 2007).      The court answered the question in the affirmative, concluding that “the cap in

the Tort Claims Act is not a bar to Plaintiff’s right to legally recover within the meaning of

Section 66-5-301.”      Id. Nothing in the court’s holding remotely suggests that a settlement

                                                    6
         Case 1:19-cv-00191-MV-KK Document 33 Filed 01/04/21 Page 7 of 8




paid by a governmental entity, such as Sandoval County, is not subject to the statutory offset

provision for purposes of determining an insurer’s liability for underinsured motorist benefits.

To the contrary, the settlement in Boradiansky was paid by a governmental entity and capped by

the Tort Claims Act, just as was the settlement here.    The necessary implication from the

Boradiansky court’s holding (namely, that the formula set forth in statutory offset provision

applies regardless of the Tort Claims Act cap) is that settlements made pursuant to the Tort

Claims Act are to be offset when calculating an insurer’s liability under Section 66-4-301(B).

         Next, Defendant cites Vasquez v. Am. Cas. Co. of Reading for its repetition of the holding

in Boradiansky that “a claimant is legally entitled to recover damages pursuant to the Uninsured

Motorist statute in the context of an express policy exclusion and a limitation on damages in the

Tort Claims Act.”     89 P.3d 282, 286 (N.M. 2016).     Again, nothing in this statement suggests

that the statutory offset provision does not apply to this case simply because the settlement

against which Plaintiff seeks to offset its obligation was made by a governmental entity pursuant

to the Tort Claims Act.3

         Finally, Defendant cites to Folz v. State, in which the court held that the Tort Claims Act

“‘single occurrence’ limit of $500,000 applies to the sum of damages caused by the runaway

truck's successive and separate collisions with multiple vehicles.”    797 P.2d 246, 249 (N.M.

1990).    Nowhere does the Folz court discuss the statutory offset provision, much less hold that

such provision is inapplicable where, as here, a settlement is made by a governmental entity and

capped by the Tort Claims Act.


3 Indeed, the issue before the court in Vasquez was the wholly unrelated question of whether “a
worker injured in the course of employment by a co-worker operating an employer owned motor
vehicle [is] a person ‘legally entitled to recover damages’ under his employer's
uninsured/underinsured motorist coverage.” 389 P.3d at 283.

                                                  7
        Case 1:19-cv-00191-MV-KK Document 33 Filed 01/04/21 Page 8 of 8




       In opposing Plaintiff’s motion, Defendant essentially asks the Court to find that she is

entitled to recover more than the maximum benefit for which Ms. Baragiola contracted through

the Policy, and more than is permissible under the relevant statute.    Defendant has provided no

legally sound basis for this request, and thus no legally sound basis for the Court to deny

summary judgment in Plaintiff’s favor.

                                          CONCLUSION

       The undisputed facts establish that Defendant has settled with Sandoval County (on

behalf of tortfeasor Fields) for $400,000, which amount completely offsets the $250,000 in

underinsured motorist coverage under the Policy.      Plaintiff thus has established, as a matter of

law, that it is entitled to a declaratory judgment that Plaintiff has no obligation to Defendant

under the Policy.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Summary Judgment [Doc.

16] is GRANTED.




       DATED this 4th day of January 2021.




                                              MARTHA VÁZQUEZ
                                              United States District Judge




                                                  8
